Affirmed and Memorandum Opinion filed February 12, 2004








Affirmed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00642-CR
____________
 
JOE MARTINEZ
, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause No.
600,313
 

 
M E M O R A N D U M   O
P I N I O N
On June 25, 1991, appellant entered a guilty plea to delivery
of a controlled substance and received ten years= deferred adjudication.   On May 29, 2003, the trial court proceeded
with an adjudication of appellant=s guilt and sentenced appellant to
confinement for twenty 
years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a
written notice of appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no pro se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R.
App. P. 47.2(b).